Citation Nr: 0400364	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for left ear 
hearing loss. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1965 to July 1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been received to reopen the veteran's claim 
for entitlement to service connection for left ear hearing 
loss.    

The RO's May 2002 decision also denied service connection for 
tinnitus and entitlement to a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities.  
The RO also found that clear and unmistakable error was made 
in the RO's failure to grant service connection for right ear 
hearing loss in its February 1969 rating decision.  In a 
November 2002 rating decision, the RO granted a 10 percent 
evaluation for the veteran's tinnitus and continued the 
denial of service connection for left ear hearing loss.  The 
veteran's appeal is limited to his claim for service 
connection for left ear hearing loss.  

The veteran offered testimony before the undersigned at a 
videoconference hearing held in March 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1. In a February 1969 decision, the RO denied the veteran's 
claims for service connection for a ruptured right eardrum, 
defective hearing, and otitis externa.  No appeal was filed 
and, under the law, the decision became final.

2.  Subsequently received evidence relates to a previously 
unestablished fact necessary to substantiate the claim, 
namely that the veteran's current hearing loss may be related 
to service.


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
new and material, and the claim for service connection for 
left ear hearing loss, is reopened. 38 U.S.C.A. §§ 5103A, 
5108, 7105 (West. 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has adopted regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The provisions of the regulations 
applicable to attempts to reopen finally disallowed claims 
are effective for claims received on or after August 29, 
2001.  In this case, the veteran's claim to reopen his claim 
for service connection for hearing loss was received in 
December 2001.  

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Since the Board is reopening 
the veteran's claim, the veteran does not require further 
assistance to substantiate his claim, and the VCAA does not 
apply.

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103. The 
exception to this rule is 38 U.S.C.A. § 5108, which states, 
in part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a)

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

When the Board considered this case in June 1956, the record 
was fairly clear.  

In a March 1965 induction examination report, perceptive 
hearing loss of the left ear with a notation of "unreliable 
audio" was documented.  On the authorized audiological 
evaluation in March 1965, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
10
10
25
LEFT
40
35
35
35
50

In September 1966, the veteran was treated for bilateral 
otitis externa and otitis media of the left ear.  An 
ear/nose/throat evaluation report indicated resolving left 
otitis externa.  In a July 1967 report of medical history at 
separation, the veteran complained of hearing loss, running 
ears, ear/nose/throat trouble, and headaches.  

On the authorized audiological evaluation in July 1967 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40

50
LEFT
40
30
35

35

Post-service, the veteran underwent a VA examination in 
January 1969.  He complained of impaired hearing since 1965 
with intermittent drainage.  

On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

55
LEFT
15
10
15

35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 100 percent in the left ear.  
The examiner noted bilateral sensorineural impairment at 400 
Hz.  On physical examination, the bilateral ears were normal 
and intact.  The examiner's diagnosis was "relatively normal 
ears."  The veteran's history of otitis externa of the right 
ear was noted, however, there was no evidence of any 
perforation or otitis externa in either ear.  

In a February 1969 rating decision, the RO denied the 
veteran's claims for service connection for ruptured right 
eardrum and defective hearing because the disabilities were 
not shown by the evidence of record.  The February 1969 RO 
decision, is the last final decision on the claims at issue 
in this appeal, and the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is the evidence added to the record 
since the issuance of the June 1956 decision.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996)

The newly submitted evidence includes the veteran's private 
treatment records from Dr. Maurice Roth regarding a March 
2002 audiometric test that was interpreted as showing 
moderately severe to severe high frequency sensorineural 
hearing loss associated with tinnitus.  

The veteran also submitted an opinion from Dr. Linn H. 
Carleton that the veteran's hearing loss were "most likely 
service-connected."  

The veteran underwent a February 2002 VA audio examination.  
The examiner reported normal hearing bilaterally up to 2000 
Hz with moderately severe sensorinerual hearing loss at the 
high frequencies, bilaterally.  Pure tone averages were 37 in 
the right ear and 40 in the left ear.

Dr. Carlton's opinion received subsequent to the last final 
decision, relates to an essential element of service 
connection.  It provides competent evidence of a link between 
current hearing loss and service.  There was previously no 
evidence of a link between current hearing loss and service.  
As such, the statement constitutes new and material evidence.  
The veteran's recent testimony as to noise exposure in 
service provides competent evidence of an injury in service, 
and the recent examinations provide the first post-service 
evidence of left hear hearing loss as defined by VA.  See 38 
C.F.R. § 3.385 (2003).  Taken together this evidence raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence 
has been received sufficient to reopen the claim of 
entitlement to service connection for left ear hearing loss.


ORDER

New and material evidence has been received, the claim for 
service connection for left ear hearing loss is reopened.


REMAND

At the hearing the veteran's representative reported that he 
was attempting to obtain records of left ear surgery 
performed during service.  Apparently no response was 
received to those requests.

Dr. Carleton's statement raises the possibility that she has 
treated the veteran.  However, there are no treatment records 
from the doctor in the claims folder.  

Also, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

In this case, the veteran has testified to noise exposure in 
service.  Recent examinations show current left ear hearing 
loss, and Dr. Carlton has provided a competent opinion 
relating the disability to service.  In his March 2003 
testimony, the veteran has reported a continuity of 
symptomatology.  However, Dr. Carlton did not provide a 
rationale for her opinion; therefore, the evidence is 
insufficient to decide the claim.  Accordingly, an 
examination is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request from the 
appropriate source records pertaining to 
left ear surgery performed while the 
veteran served with the U.S. Army's 410th 
Transportation Company of the 1st 
Logistical Command at Cam Ranh Bay, 
Vietnam.

The RO should take the necessary steps to 
obtain complete clinical records of 
treatment for left ear hearing loss from 
Dr. Linn H. Carleton, 2642 East Ontario 
Street, Philadelphia, Pennsylvania, 19134.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the etiology of 
any left ear hearing loss.  Send the 
claims folder to the examiner for review.  
After reviewing the claims folder and 
conducting an examination, the examiner 
should express an opinion as to whether it 
is at least as likely as not (50 percent 
possibility or greater) that any current 
left ear hearing loss is due to noise 
exposure, otitis external or otitis media 
in-service.  The examiner should provide 
reasons for all opinions.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims.  If the benefits sought continue 
to be denied the RO should issue a 
supplemental statement of the case.  
Reopen based on continuous  Thereafter, if 
appropriate, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



